CHOU AMERICA MUTUAL FUNDS (THE "TRUST") SUPPLEMENT DATED JULY 6, 2015 TO THE STATEMENT OF ADDITIONAL INFORMATION (THE “SAI”) DATED MAY 1, 2015 AS SUPPLEMENTED JUNE 5, 2015 Effective June 30, 2015 the Board of Trustees (“The Board”) approved the election of Adam R. Waldstein as Secretary to the Trust in place of Vicki S. Horwitz, who resigned as Secretary of the Trust. The table in the sub-section entitled “Principal Officers of the Trust.” in the section entitled “BOARD OF TRUSTEES, MANAGEMENT AND SERVICE PROVIDERS” on Page 31 of the Statement of Additional Information is hereby deleted in its entirety and replaced with the following: Name and Year of Birth Position with the Trust Length of Time Served Principal Occupation(s) During Past 5 Years Officers Francis S.M. Chou Born: 1956 President and Principal Executive Officer Since 2010 Chief Executive Officer, Chou America Management Inc., since 2010; Chief Executive Officer, Chou Associates Management Inc., since 1986. Michael J. McKeen Born: 1971 Treasurer and Principal Financial Officer Since 2010 Senior Vice President, Atlantic, since 2008. Dennis Mason Born: 1967 Chief Compliance Officer Since 2013 Fund Compliance Officer, Atlantic, since 2013; Senior Specialist, Atlantic, 2011-2013; Senior Analyst, Atlantic, 2008-2011. Adam R. Waldstein Born: 1981 Secretary Since 2015 Associate Counsel, Atlantic, Since 2015; Contract Attorney, 2010-2015. Zachary Tackett Born: 1988 Vice President, and Anti-Money Laundering Compliance Officer Since 2014 Associate Counsel, Atlantic, Since 2014; Intern Associate, Coakley & Hyde, PLLC, 2010-2013. Timothy Bowden Born: 1969 Vice President Since 2010 Manager, Atlantic since 2008. Geoffrey Ney Born: 1975 Vice President Since 2013 Manager, Atlantic, since 2013; Senior Fund Accountant, Atlantic, 2008-2013. Todd Proulx Born: 1978 Vice President Since 2013 Manager, Atlantic, since 2013; Senior Fund Accountant, Atlantic, 2008-2013. For more information, please contact the Fund at (877) 682-6352 (toll free). * PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE.
